         Case 1:14-cr-00207-RJA Document 85 Filed 04/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

UNITED STATES OF AMERICA,

                                                                 ORDER
          v.                                                   14-CR-207-A

ERIC CUSIMANO,

                     Defendant.
______________________________________

      The defendant, Eric Cusimano, has filed a pro se motion pursuant to Fed. R.

Crim. P. 32.1 and 18 U.S.C. § 3583(e)(1) for early termination of a three-year term of

supervised release. Defendant Cusimano has served approximately two and one-half

years of that three-year term, and the United States Probation Office and the United

States Attorney’s Office agree with the defendant that further supervised release is

unnecessary to achieve the purposes of supervision.

      Having considered all the relevant statutory purposes of supervised release at

18 U.S.C. § 3553, see § 3583(e), the Court agrees. Defendant Cusimano’s motion for

early termination, Dkt. No. 82, is therefore granted and his term of supervision is

hereby discharged.

      IT IS SO ORDERED.

                                         __s/RichardJ. Arcara__________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT

Dated: April 20, 2020
